Citation Nr: 0512999	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-16 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for residuals of a nasal 
fracture.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1997 to May 1999.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a November 1999 
rating decision of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for residuals of a nasal fracture and for a right 
elbow disability, both rated noncompensable; and deferred the 
issue of service connection of right arm ulnar neuropathy.  
In July 2000 the veteran filed a notice of disagreement with 
the noncompensable rating assigned for nasal fracture 
residuals.  In the interim, by a February 2000 rating 
decision, the RO granted service connection for right arm 
ulnar neuropathy.  The veteran had been pursuing an increased 
rating for right elbow disability.  In a July 2000 
determination, the RO increased the rating for the service-
connected right elbow disability to 10 percent.  In August 
2000, the veteran indicated that he was satisfied with the 
ratings assigned to the right elbow and right ulnar 
neuropathy disabilities, and he withdrew his appeal as to the 
ratings for those disabilities.  The case was before the 
Board in October 2002, when the Board arranged for additional 
development under authority then in effect; and again in 
August 2003, when it was remanded for further development and 
to meet due process considerations.  


FINDING OF FACT

At no time during the appeal period have the veteran's 
residuals of a nasal fracture been manifested by 50 percent 
or greater obstruction of nasal passages on both sides, 
complete obstruction of nasal passage on one side, or by 
disability approximating such level of severity.  


CONCLUSION OF LAW

A compensable rating for nasal fracture residuals is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.97, Diagnostic Code 6502 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided specific notice of the VCAA by April 
2004 correspondence from the RO, and by a supplemental 
statement of the case (SSOC) issued in October 2004.  Notice 
on the "downstream" issue of an increased initial rating 
was properly (see VAOPGCPREC 8-2003 (Dec.2003)) provided in 
the August 2000 statement of the case (SOC).  He was notified 
(in the November 1999 RO decision, in an August 2000 SOC, in 
the April 2004 correspondence, and in the October 2004 SSOC) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  Specifically, the April 
2004 correspondence and the October 2004 SSOC informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  

Regarding notice content, the August 2000 SOC and the October 
2004 SSOC informed the veteran of what the evidence showed.  
He was advised by the April 2004 correspondence and the 
October 2004 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The correspondence advised him of 
what the evidence must show to establish service connection 
for residuals of a nasal fracture, and what information or 
evidence VA needed from him.  While he was not advised 
verbatim to submit everything he had pertaining to the claim, 
the RO asked him to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim."  He was further advised to submit, or provide 
releases for VA to obtain, any pertinent records.  This was 
equivalent to advising him to submit everything pertinent.  
Everything he has submitted has been accepted for the record 
and considered.  

The claim has been reviewed de novo (see October 2004 SSOC).  
Regarding the duty to assist, the Board directed additional 
development in October 2002 and in August 2003.  The 
development, to include a VA examination to assess the 
severity of the nasal disorder, has been completed and the 
additional evidence has been considered by the RO.  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The veteran contends, essentially, that his residuals of a 
nasal fracture are of such severity as to warrant a 
compensable rating.  Service connection for residuals of a 
nasal fracture was granted by the RO in a November 1999 
rating decision based on evidence that included service 
medical records and an August 1999 report of VA examination.  
A noncompensable rating was assigned, and has been in effect 
since May 13, 1999, the day following the date of his 
separation from service.  

Service medical records show that the veteran was treated for 
a nasal fracture in February 1998; he reports that he 
sustained the fracture was incurred when struck in the face 
by a tent pole (see August 1999 VA examination report).  The 
fracture did not require surgical repair.  A follow-up visit 
approximately two weeks after the injury revealed that the 
nose had no swelling, deformity, or hemorrhaging.  No further 
follow-up treatment is shown in the service medical records.  
The March 1999 report of examination on the veteran's 
separation from service, while noting that the veteran 
sustained a nose fracture during service, is negative for any 
complaints related to the fracture, and is negative for 
findings of objective residuals of the fracture.  

On VA examination in August 1999, the veteran complained of 
gasping, choking, postnasal drip, and sleep disturbance.  He 
reported chronic discomfort, with no significant intermittent 
flare-ups.  Clinical findings included normal nasal 
examination, without any obstruction on either side, no nasal 
discharge, and no crusting.  The sinuses were not tender to 
percussion.  The examiner opined that the veteran's nasal 
disorder was moderately symptomatic, and there was minimal 
impairment on his ability to perform his activities of daily 
living and job duties.  (An addendum to the August 1999 VA 
examination report noted a separate pulmonary disability with 
airway obstruction.  Such disability has since been service 
connected, and is separately rated.)  

VA outpatient records dated in May and June 2001 are negative 
for any complaints or clinical findings pertaining to the 
veteran's nasal fracture or related pathology.  

On VA examination in August 2004, it was noted that the 
veteran's nose fracture in service did not require surgical 
repair, and did not require his wearing special braces or 
facial masks during or after convalescence.  The veteran 
complained of difficulty breathing since his separation from 
service (a constant stuffy nose, both nostrils), sinusitis 
without treatment, and nose bleeds approximately once weekly 
in both nostrils.  He also reported moderate-to-severe 
headaches occurring approximately once weekly, lasting 
between 30 minutes to one hour.  There was no dizziness or 
vertigo associated with the headaches, and he allowed them to 
resolve on their own.  He was not taking any medications to 
alleviate sinus symptoms, and reported that he had not been 
seen or treated by an ear, nose, and throat specialist since 
2000.  Examination of the nose revealed that its contours 
were even, with no septal deviation or deformities.  The 
patency of each nostril was clear, with slight clear 
rhinorrhea, but there was no marked obstruction to the 
airways.  No lesions or polyps were evident, and there was no 
bleeding.  There was slight tenderness on palpation of the 
nasal spine proximally.  X-rays showed normal nasal bones, 
with no evidence of fracture (acute or otherwise).  
Examination of the sinuses showed no soft tissue swelling, 
erythema, facial asymmetry, or tenderness over the frontal of 
maxillary sinuses.  There was normal transillumination of the 
frontal and maxillary sinuses.  X-rays of the sinuses were 
normal, revealing clear paranasal air sinuses.  The diagnosis 
was status post nasal fracture without objective evidence of 
residuals.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
severity of a service-connected disorder is ascertained by 
application of diagnostic criteria set forth in VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  

The veteran's nasal fracture residuals are rated, by analogy, 
under the diagnostic criteria set forth in Code 6502 of the 
Schedule.  Deviation of the nasal septum warrants a 10 
percent rating when there is 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  The current noncompensable evaluation reflects lesser 
severity.  See 38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The report of the most recent clinical evaluation of the 
veteran's nose, on VA examination in August 2004, is negative 
for any indication of obstruction of either nasal passage to 
any significant degree.  X-rays showed normal nasal bones and 
clear paranasal air sinuses.  While the examination report 
notes subjective complaints of sinusitis, difficulty 
breathing in both nostrils due to a stuffy nose, nosebleeds, 
and headaches, there were no objective findings of any 
residual disability from the nasal fracture.  Specifically, 
the examination did not reveal any nasal obstruction.  The 
only abnormal finding clinically noted was one of slight 
tenderness on palpation of the nasal spine.  With no nasal 
obstruction shown either on August 2004 examination or at any 
time during the appeal period (note August 1999 examination 
report), a compensable rating under Code 6502 is not 
warranted.  38 C.F.R. § 4.31.  

The Board has also considered rating under other potentially 
applicable criteria.  The veteran has voiced complaints of 
headaches and sinus problems.  Significantly, service 
connection has not been established for sinus disability or a 
headache disorder as secondary to a nasal fracture.  
Regardless, there is no competent evidence (a medical 
diagnosis) that the veteran has such secondary disability.  
Consequently, rating for such disability would not be 
appropriate.  In addition, the August 2004 VA examination 
showed that the veteran's nasal fracture caused no cosmetic 
defect.  Hence, rating under criteria such as Diagnostic Code 
7800, for disfigurement, is not appropriate.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  Here, the disability picture 
objectively presented is not one consistent with the degree 
of severity needed to meet the schedular criteria for a 
compensable rating.  

Finally, as this appeal is from the initial rating assigned 
with the grant of service connection, staged ratings must be 
considered.  The RO has not assigned "staged ratings."  The 
Board finds that the symptoms of the veteran's residuals of a 
nasal fracture have never during the appellate period 
approximated the criteria for a 10 percent rating; hence, 
"staged ratings" are not indicated.  See Fenderson, supra.  

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A compensable rating for residuals of a nasal fracture is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


